Citation Nr: 0033358	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-14 634  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, the veteran's brother, and the veteran's friend



ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
September 1985.  The veteran's widow is the appellant in this 
appeal.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1998.

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  The cause of the veteran's death was cavitary, 
fibrocaseous tuberculosis (TB), with acute TB and secondary 
bacterial pneumonia, and with identification of miliary TB to 
the liver, spleen, bone marrow, left kidney, and lymph nodes.  

4.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

5.   Cavitary, fibrocaseous TB, with acute TB and secondary 
bacterial pneumonia, and with identification of miliary TB to 
the liver, spleen, bone marrow, left kidney, and lymph nodes 
is not among the disorders listed in 38 C.F.R. § 3.309(e).

6.  The medical evidence does not establish that cavitary, 
fibrocaseous TB, with acute TB and secondary bacterial 
pneumonia, and with identification of miliary TB to the 
liver, spleen, bone marrow, left kidney, and lymph nodes; a 
basal cell carcinoma of the right face; or coronary artery 
disease (CAD) were the result of a disease contracted or 
injury sustained during active duty, including any exposure 
to Agent Orange.

7.  The medical evidence does not establish that a basal cell 
carcinoma of the right face or CAD was shown present in 
active service or for more than ten years following 
separation from active service or that either disorder was 
related in any way to active service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from March 1965 to 
September 1985.  His service personnel records are 
incomplete, but his DD Form 214 for his last five years of 
service shows that he received the Vietnam Service Medal, the 
Republic of Vietnam Campaign Medal, and the Republic of 
Vietnam Gallantry Cross with Palm.

The veteran's service medical records contain medical 
examination reports, to include x-ray studies and 
electrocardiograms, indicating normal clinical evaluations of 
his lungs and chest, heart, and vascular system.  The reports 
include his negative responses to the questions whether he 
had, or ever had had TB.  The service medical records are 
devoid of finding or diagnosis of TB.

The veteran was seen in September 1979 for complaint of a 
dark mole on his left cheek which had been present since 
childhood.  A shave biopsy of this lesion resulted in 
diagnosis of a basal cell carcinoma.  The report of medical 
examination dated in October 1981 includes a consultation 
report noting that the veteran was status post complete 
excision of the left cheek basal cell carcinoma with no 
reoccurrence.  In March 1982, a ganglion cyst was excised 
from the veteran's left leg.  

In April 1982, the veteran was evaluated after experiencing 
chest pain and increased blood pressure.  The assessment was 
rule out high blood pressure.  An electrocardiogram showed 
left ventricular hypertrophy.  On internal medicine 
consultation, the examiner's impression was unlikely angina, 
possible functional gastrointestinal.  Blood pressure was 
normal at that time.  A stress exercise test was negative for 
CAD.   

In September 1982, the veteran was treated for an active skin 
infection on the right side of his face, inferior to the 
right nostril area.  In October 1984, a ganglion cyst was 
again excised from his left leg. 

VA received the appellant's claim for dependency and 
indemnity compensation in September 1998.  In support of her 
claim, she provided private treatment records of the veteran 
from Orlando Regional Healthcare System showing that he was 
treated for a left lower extremity arterial occlusion, 
pneumonia, and an erosive facial lesion in August 1998.

The RO obtained the veteran's VA treatment records.  An 
August 1998 VA hospitalization report shows that the veteran 
died on the 19th of that month.  It was noted that he had not 
seen a doctor in approximately eight years, during which time 
he developed a right facial mass that ulcerated and began to 
involve his right maxillary sinus.  The diagnoses, in 
pertinent part, were post-obstructive pneumonia; a presumed 
invasive left facial lesion with no tissue diagnosis; and 
history of coronary artery disease status post myocardial 
infarction.  

An autopsy was performed on August [redacted], 1998.  The examiner 
determined that the cause of death was cavitary, fibrocaseous 
TB, with acute TB and secondary bacterial pneumonia, and with 
identification of miliary TB to the liver, spleen, bone 
marrow, left kidney, and lymph nodes.  The clinical 
diagnoses, in pertinent part, included a right facial basal 
cell carcinoma indicated to have been present for eight 
years; post-obstructive pneumonia; and a right lung nodule 
secondary to probable metastasis.  Additional pathological 
diagnoses included severe atherosclerosis.  The autopsy 
report indicated that risk factors for poor outcomes in 
patients with disseminated TB included some underlying 
disease like the extensive basal cell carcinoma on the 
veteran's face.  

The veteran's death certificate stated that the immediate 
cause of death was respiratory failure due to (or as a 
consequence of) a pulmonary nodule due to (or as a 
consequence of) post-obstructive pneumonia.  The death 
certificate listed a large, invasive right facial lesion and 
CAD, and status post myocardial infarction by history as 
other significant conditions contributing to death but not 
resulting in the underlying cause.

In April 1999, the RO received a photograph of the veteran as 
a child and a statement from the veteran's mother indicating 
that he had not had a mole on his face prior to active 
service, that he had a tumor removed from his left leg during 
service, that he had heart and lung problems, and that he 
contracted squamous cell carcinoma of his face.

In her April 1999 substantive appeal, the appellant stated 
that the veteran's cancer and respiratory conditions were 
related to his Agent Orange exposure.

The appellant, the veteran's brother, and the veteran's 
friend testified at a hearing at the RO in July 1999.  At 
that proceeding, the appellant testified that the veteran had 
had cancer on the lung, leg, and face, during and after 
active duty and died because of his exposure to Agent Orange 
while stationed in Vietnam.  The veteran's brother also 
stated that the veteran was diagnosed as having cancer during 
service.  The veteran's friend stated that, based upon a 
review of his records, the veteran was treated for a ganglion 
cyst, high blood pressure, and basal cell carcinoma during 
service.  

In August 1999, the RO requested the opinion of a VA medical 
examiner as to whether or not the basal cell carcinoma in 
service could be considered part of the same disease process 
that inevitably resulted in the appearance of the next basal 
cell carcinoma in "approximately 1990." 

The August 1999 VA medical examiner's report indicates that 
basal cell carcinomas rarely metastasize and that there was 
no evidence of metastases of the basal cell carcinoma in the 
autopsy report.  The examiner further stated that she did not 
believe that the basal cell carcinoma was a contributory 
cause of the veteran's death.  She opined that it was less 
likely than not that the basal cell carcinoma in the service 
could be considered a disease process that inevitably 
resulted in the appearance of a squamous (sic) cell carcinoma 
in 1998.  Her analysis makes clear that it was based on the 
knowledge that the veteran's skin lesions both during active 
duty and upon final hospitalization were basal cell 
carcinomas.  

In September 1999, the RO received copies of some of the 
personnel records regarding the veteran's dates of service, 
along with copies of a private medical record and additional 
VA hospitalization notes, all dated in August 1998.

In an August 1999 letter, the appellant maintained that her 
husband had had tumors of the face and leg in service that 
were related to such Agent Orange exposure in Vietnam and 
that he had died as a consequence of such exposure. 


II.  Legal analysis

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).  The appellant has been 
notified of the information necessary to substantiate her 
claim by means of (supplemental) statements of the case that 
provided notice of applicable regulations and the reasons and 
bases for the denial.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103).  

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  The RO 
requested and received the veteran's service medical records 
and VA treatment records.  Also of record are his private 
treatment records.  There is no indication of any additional 
records which the RO failed to obtain.  Although the service 
personnel records do not appear to be complete, it is 
unnecessary to obtain service verification of the exact dates 
and locations of the veteran's service in Vietnam.  His DD 
Form 214 for his final period of service clearly shows that 
he received several awards indicative of service in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.2 
(2000).  The fact of his service in Vietnam during the 
Vietnam era is of significance only in that it would raise a 
presumption of exposure to Agent Orange if he were to have 
developed any of an enumerated list of diseases post service.  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2000).

The RO obtained an appropriate VA opinion concerning the 
appellant's claim in 1999.  No further assistance to the 
appellant is required to comply with the duty to assist.

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2000).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1) 
(2000).

The veteran had no disabilities for which service connection 
was in effect at the time of his demise.  The appellant 
contends, in essence, that the veteran was exposed to Agent 
Orange during service and that cancers and pulmonary problems 
arising from such exposure were responsible for his death.  

Service connection may be established for a disability based 
on different legal theories of entitlement including on a 
"direct" basis (38 U.S.C.A. § 1110, 1131 (West Supp. 2000); 
38 C.F.R. §§ 3.303(a), 3.304 (2000)) and based on legal 
"presumptions" of service incurrence of certain diseases.  
38 U.S.C.A. §§ 1112, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.307, 3.309 (2000).  Establishing direct service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for certain chronic diseases, specified by 
law and including TB, arteriosclerosis, and malignant tumors, 
may be established on a presumptive basis by showing that the 
specific disease manifested itself to a degree of 10 percent 
or more within one year (three years in the case of TB) from 
the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2000).  

The law provides a presumption of service connection for 
certain diseases, including chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2000).  The 
presumption is a rebuttable one.  38 C.F.R. § 3.307(d) 
(2000).  

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996). 

The veteran served in the Republic of Vietnam during the 
Vietnam era.  If any of the diseases listed in 38 C.F.R. 
§ 3.309(e) became manifest after separation from service, 
subject to certain periods of time for certain diseases, the 
veteran would have been presumed to have been exposed to an 
herbicide agent and the disease could have been service 
connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (2000).  

An autopsy performed in August 1998 showed that the veteran 
died from cavitary, fibrocaseous TB, with acute TB and 
secondary bacterial pneumonia, and with identification of 
miliary TB to the liver, spleen, bone marrow, left kidney, 
and lymph nodes.  Other data included in the final 
hospitalization report, death certificate, and autopsy report 
reveal that the veteran also had CAD and a basal cell 
carcinoma of the right face.  These disorders are not among 
the diseases listed in 38 C.F.R. § 3.309(e).  

Without a presumptive disease, the presumption of in-service 
exposure to an herbicide agent is not applicable and the 
appellant must provide evidence of exposure to Agent Orange 
in service.  See McCartt v. West, 12 Vet. App. 164 (1999) 
(both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent).  Further, there must be competent medical evidence to 
link the condition causing death to active service.  Showing 
exposure to Agent Orange is not sufficient in itself to 
establish that a disease is attributable to service.

Cardiovascular disease and TB were not shown during active 
duty.  Further, the evidence of record does not demonstrate 
the presence of TB within the three-year presumptive period 
or CAD within the one-year presumptive period following 
separation from service established under 38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2000).  Indeed, the first evidence of record noting TB and 
CAD is dated in 1998, more than ten years following 
termination of active duty.  Hence, there is no basis to 
connect these conditions to the veteran's active duty by 
either direct or presumptive incurrence, or on the grounds of 
Agent Orange exposure.  There are no medical opinions of 
record relating any cardiovascular or pulmonary disease to 
any in-service disease or injury.  Statements from lay 
persons are not sufficient to ascribe the veteran's post-
service difficulties to active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, the appellant has 
not argued that CAD was caused by such Agent Orange exposure.

The appellant argues, in essence, that cancers of the leg and 
face resulted from Agent Orange exposure in Vietnam and 
caused the veteran's death.  The Board finds that the 
appellant's assertions are the only evidence of record in 
support of a relationship between the veteran's basal call 
carcinoma and his active service.  However, her contentions 
that the veteran's basal cell carcinoma was somehow related 
to active service, including Agent Orange exposure, are not 
competent.  There is no indication she has the medical 
credentials requisite to offering a competent medical opinion 
as to causation and/or diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 
91 (1993).  Contrary to her opinion, the evidence of record 
fails to establish any relationship between Agent Orange 
exposure and the right face basal cell carcinoma.  It shows 
that the veteran had a basal cell carcinoma on the left side 
of his face and a left leg ganglion cyst while on active 
duty, both of which were successfully excised.  His death 
certificate and autopsy report noted that he had a basal cell 
carcinoma of the right face at the time of his demise.  While 
the autopsy report indicates this may have been a risk factor 
in the progression of his TB, an August 1999 medical examiner 
opinion indicates that the examiner did not believe that the 
basal cell carcinoma was a contributory cause of death and 
that it was less likely than not that the basal call 
carcinoma in service could be considered a disease process 
that inevitably resulted in the appearance of a squamous 
(sic) cell carcinoma in 1998.  The examiner's discussion 
makes clear that she was aware that the 1998 tumor was in 
fact a basal cell carcinoma.  Hence, there is no competent 
evidence demonstrating the carcinoma had any relationship to 
active service, including Agent Orange exposure, even 
assuming arguendo that it played a contributory role in 
causing the veteran's death. 

In sum, although the veteran had a diagnosis of basal cell 
carcinoma of the right face at the time of his death, the 
veteran's service medical records are negative for any 
evidence of cancer at this site, and there is no basis for 
service connection for this disorder on any basis or for any 
disability causing or contributing to cause his death.

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim, and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3 (2000).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

